DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-14 are pending. 

Information Disclosure Statement

2.	The Information Disclosure Statement dated 01/11/2022 is acknowledged by the Examiner. 

Response to Arguments

3.	The objection to the specification is withdrawn and the new title is entered. 

4.	Applicant’s arguments, see Remarks, filed 12/16/2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over
lacono et al, US 2014/0161039 in view of Kim et al,
US 2007/0060139 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103 as being unpatentable over


5. 	Regarding claims 7-14, on page 8, the applicant argues that the combination of Iacono and Kim does not disclose “receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer”.

In response to applicant's argument, the examiner respectfully disagrees with the applicant's response.

Independent claims 7 and 11 do not recite the argued limitation therefore the Applicant’s argument is moot for claims 7-14.  Claims 7 and 11 do not recite any limitations about sizes of service data units (SDUs). For these reasons, the previous 35 U.S.C. rejection of claims 7-14 are maintained. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono et al, US 2014/0161039 (cited in the IDS as US 9,392,490) in view of Marinier et al, US 2009/0103511 and further in view of Jeong et al, US 2013/0016689 hereafter Jeong. 

As for claim 1, Iacono discloses:
A method for transmitting signals by a Medium Access Control (MAC) entity of a transmission end in a wireless communication system, the method comprising: 
transmitting information about the at least one selected SDU to the upper layer (Iacono, claim 1, claim 2, Producing/transmitting information to the radio link layer (RLC) layer from a MAC layer. The information from the MAC layer indicates the size of bits for transmission. The Examiner interprets the RLC layer to correspond to the upper layer and MAC layer corresponds to a layer lower than the RLC layer); 
receiving the at least one selected SDU from the upper layer (Iacono, claim 1, Receiving the selected size produced RLC PDUs from the RLC layer as a flow); 
generating a MAC protocol data unit (PDU) including the at least one selected SDU (Iacono, claim 1, claim 5, [0006], Generating/producing a MAC PDU based on the PDU size); and 
transmitting the MAC PDU to a reception end (Iacono, claim 1, Transmitting the produced MAC PDU). 

Iacono does not explicitly receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs based on an uplink grant and the sizes of SDUs.

However, Marinier discloses receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer (Marinier, FIG. 6, FIG. 7, [0038], [0053], Receiving, from the upper layer, data about sizes of SDUs. The size data is received/signaled from the higher layer); selecting at least one SDU of the SDUs based on the sizes of SDUs (Marinier, [0038], [0053], Creating/calculating/selecting/determining the RLC PDU size based on sizes of the SDUs).

(Marinier, [0020]). 

The combination of Iacono and Marinier does not explicitly disclose selecting at least one SDU of the SDUs based on an uplink grant. 

However, Jeong discloses selecting at least one SDU of the SDUs based on an uplink grant (Jeong, [0040], [0058], Transmitting/selecting/segmenting the SDU based on the uplink grant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the combination of the teachings of Iacono and Marinier with selecting at least one SDU of the SDUs based on an uplink grant as taught by Jeong to minimize transmission delay or transmission failure probability caused by collision (Jeong, [0015]).

As for claim 2, the combination of Iacono, Marinier and Jeong does not explicitly disclose the at least one selected SDU is received without adding a header and without segmenting by the upper layer. 

However, Kim discloses the at least one selected SDU is received without adding a header (Kim, [0100], Eliminating the header form the RLC PDU) and without segmenting by the upper layer (Kim, [0012], Constructing the RLC PDU be segmenting the higher-layer packet). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the combination of the teachings of Iacono, Marinier and Jeong with the at least one selected SDU is received without adding a header and without segmenting by the upper layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 3, the combination of Iacono, Marinier and Jeong does not explicitly disclose if a number of the at least one selected SDU is two or more, the two or more selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. 

However, Kim discloses if a number of the at least one selected SDU is two or more, the two or more selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). 

(Kim, [0039]).

As for claim 4, Iacono discloses:
A transmission end in a wireless communication system, the transmission end comprising: a memory; and at least one processor coupled to the memory and configured to control a Medium Access Control (MAC) entity of the transmission end to: 
transmit information about the at least one selected SDU to the upper layer (Iacono, claim 1, claim 2, Producing/transmitting information to the radio link layer (RLC) layer from a MAC layer. The information from the MAC layer indicates the size of bits for transmission. The Examiner interprets the RLC layer to correspond to the upper layer and MAC layer corresponds to a layer lower than the RLC layer); 
receive the at least one selected SDU from the upper layer (Iacono, claim 1, Receiving the selected size produced RLC PDUs from the RLC layer as a flow); 
generate a MAC protocol data unit (PDU) including the at least one selected SDU (Iacono, claim 1, claim 5, [0006], Generating/producing a MAC PDU based on the PDU size); and 
(Iacono, claim 1, Transmitting the produced MAC PDU). 

Iacono does not explicitly receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs based on an uplink grant and the sizes of SDUs.

However, Marinier discloses receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer (Marinier, FIG. 6, FIG. 7, [0038], [0053], Receiving, from the upper layer, data about sizes of SDUs. The size data is received/signaled from the higher layer); selecting at least one SDU of the SDUs based on the sizes of SDUs (Marinier, [0038], [0053], Creating/calculating/selecting/determining the RLC PDU size based on sizes of the SDUs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with receiving, from an upper layer, information about sizes of service data units (SDUs) stored in the upper layer; selecting at least one SDU of the SDUs based on an uplink grant and the sizes of SDUs as taught by Marinier to reduce RLC overhead and RLC PDU error rates (Marinier, [0020]). 



However, Jeong discloses selecting at least one SDU of the SDUs based on an uplink grant (Jeong, [0040], [0058], Transmitting/selecting/segmenting the SDU based on the uplink grant).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the combination of the teachings of Iacono and Marinier with selecting at least one SDU of the SDUs based on an uplink grant as taught by Jeong to minimize transmission delay or transmission failure probability caused by collision (Jeong, [0015]).

As for claim 5, the combination of Iacono, Marinier and Jeong does not explicitly disclose the at least one selected SDU is received without adding a header and segmenting by the upper layer. However, Kim discloses the at least one selected SDU is received without adding a header (Kim, [0100], Eliminating the header form the RLC PDU) and segmenting by the upper layer (Kim, [0012], Constructing the RLC PDU be segmenting the higher-layer packet). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the combination of the teachings of Iacono, Marinier and Jeong with the at least one selected SDU is received without (Kim, [0039]).

As for claim 6, the combination of Iacono, Marinier and Jeong does not explicitly disclose if a number of the at least one selected SDU is two or more, the two or more selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. 

However, Kim discloses if a number of the at least one selected SDU is two or more, the two or more selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the combination of the teachings of Iacono, Marinier and Jeong with if a number of the at least one selected SDU is two or more, the two or more selected SDUs is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

Claims 7-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iacono et al, US 2014/0161039 (cited in the IDS as US 9,392,490) in view of Kim et al, US 2007/0060139 (cited in the IDS as US 7,675,941). 

As for claim 7, Iacono discloses:
A method for transmitting signals by a Transparent Mode (TM) Radio Link Control (RLC) entity of a transmission end in a wireless communication system, the method comprising: 
transmitting, to a Medium Access Control (MAC) layer, information about sizes of the data units (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow); 
receiving, from the MAC layer, information about at least one data unit among the data units (Iacono, claim 1, claim 2, Receiving information to the radio link layer (RLC) layer from a MAC layer); 
transmitting, to the MAC layer, the at least one data unit (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow). 

Iacono does not explicitly disclose storing the data units in a buffer. However, Kim discloses storing the data units in a buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905) and receiving data units from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with storing the data units in a buffer and receiving data units from a Packet Data Convergence Protocol (PDCP) layer as taught by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 8, Iacono does not explicitly disclose:
If a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer. However, Kim discloses if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the at least one selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 9, Kim discloses:
(Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer). 

As for claim 10, Iacono does not explicitly disclose:
The data units except for the selected at least one data unit are maintained in the buffer. However, Kim discloses the data units except for the selected at least one data unit are maintained in the buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the data units except for the selected at least one data unit are maintained in the buffer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 11, Iacono discloses:
A transmission end in a wireless communication system, the transmission end comprising: 
a memory; and at least one processor coupled to the memory and configured to control a Transparent Mode (TM) Radio Link Control (RLC) entity of the transmission end to: receive data units from a Packet Data Convergence Protocol (PDCP) layer; 
(Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow); 
receiving, from the MAC layer, information about at least one data unit among the data units (Iacono, claim 1, claim 2, Receiving information to the radio link layer (RLC) layer from a MAC layer); 
transmitting, to the MAC layer, the at least one data unit (Iacono, claim 1, Transmitting the selected size produced RLC PDUs to the MAC layer as a flow). 

Iacono does not explicitly disclose storing the data units in a buffer. However, Kim discloses storing the data units in a buffer (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905) and receiving data units from a Packet Data Convergence Protocol (PDCP) layer (Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with storing the data units in a buffer and receiving data units from a Packet Data Convergence Protocol (PDCP) layer as taught by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 12, Iacono does not explicitly disclose:
(Kim, [0029], If the receiver receives a plurality of RLC PDUs 230, 235, 240 then sequentially order them based on their sequence numbers SNs). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with if a number of the at least one selected SDU is two or more, the two or more selected SDU is received from the upper layer in an order received at the upper layer from a Packet Data Convergence Protocol (PDCP) layer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

As for claim 13, Kim discloses:
The at least one data unit is selected unit among the data units based on an uplink grant and the sizes of the data units by the MAC layer (Kim, [0029], Constructing the RLC SDU considering the information about the RLC SDU size received from the higher layer). 

As for claim 14, Iacono does not explicitly disclose:
The data units except for the selected at least one data unit are maintained in the buffer. However, Kim discloses the data units except for the selected at least one data unit are (Kim, Figure 9, [0110], At least one RLC SDU is maintained in the transmission buffer 905). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine to the teachings of Iacono with the data units except for the selected at least one data unit are maintained in the buffer as disclosed by Kim to provide an improved system and method to efficiently use radio resources (Kim, [0039]).

Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Torsner et al, US 8,331,403 discloses signaling an indication to the higher protocol layer, including a notification of said PDU size limit to be used when adaptively adjusting a segmentation limit defining a threshold of a largest PDU that can be submitted to the lower protocol layer. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469